               Fill in this information to identify your case and this filing:

 Debtor 1                    Raymond Juarez
                             First Name                             Middle Name                     Last Name

 Debtor 2
 (Spouse, if filing)         First Name                             Middle Name                     Last Name


 United States Bankruptcy Court for the:                     NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

 Case number            18-51118                                                                                                                              Check if this is an
                                                                                                                                                               amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                        12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    No. Go to Part 2.
    Yes.       Where is the property?




 1.1                                                                        What is the property? Check all that apply


        5358 Landau Ct
                                                                                   Single-family home                         Do not deduct secured claims or exemptions. Put
                                                                                                                               the amount of any secured claims on Schedule D:
                                                                                    Duplex or multi-unit building
        Street address, if available, or other description                                                                    Creditors Who Have Claims Secured by Property .
                                                                                    Condominium or cooperative
                                                                              
                                                                                   Manufactured or mobile home
                                                                                                                               Current value of the        Current value of the
        San Jose                          CA        95123-2126                     Land                                       entire property?            portion you own?
        City                              State          ZIP Code                  Investment property                              $758,000.00                  $758,000.00
                                                                                   Timeshare
                                                                                                                               Describe the nature of your ownership interest
                                                                                   Other                                      (such as fee simple, tenancy by the entireties, or
                                                                            Who has an interest in the property? Check one     a life estate), if known.

                                                                                   Debtor 1 only                              Fee Simple
                                                                                   Debtor 2 only
        County                                                                     Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                                   At least one of the debtors and another
                                                                                                                                  (see instructions)
                                                                            Other information you wish to add about this item, such as local
                                                                            property identification number:

                                                                            Debtor's residence
                                                                            estimated value per zillow.com


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here...........................................................................=>                          $758,000.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                              Schedule A/B: Property                                                                    page 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com

               Case: 18-51118                      Doc# 58              Filed: 12/12/19                Entered: 12/12/19 17:30:16                       Page 1 of 27
 Debtor 1         Juarez, Raymond                                                                              Case number (if known)     18-51118
3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
    Yes

  3.1    Make:      Chrysler                                Who has an interest in the property? Check one             Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:     300                                      Debtor 1 only                                            Creditors Who Have Claims Secured by Property .
         Year:      2006                                     Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:               100000           Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                  At least one of the debtors and another
        Debtor's residence
        estimated valued per kbb.com                         Check if this is community property                                $2,000.00                 $2,000.00
                                                               (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

    No
    Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
   .you have attached for Part 2. Write that number here.............................................................................=>                 $2,000.00

 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                             Current value of the
                                                                                                                                               portion you own?
                                                                                                                                               Do not deduct secured
                                                                                                                                               claims or exemptions.
6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
    No
     Yes.    Describe.....
                                   Furniture                                                                                                                   $300.00

                                   Linens, sheets and towels                                                                                                   $100.00

                                   Mattress and box spring                                                                                                      $75.00

                                   Small kitchen appliances                                                                                                    $100.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
    No
     Yes.    Describe.....
                                   TV's, stereos, other electronics                                                                                            $400.00

                                   Washer and dryer                                                                                                            $300.00

                                   Personal computer                                                                                                           $300.00

                                   Refrigerator                                                                                                                $300.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections; other
               collections, memorabilia, collectibles
     No
     Yes.    Describe.....

Official Form 106A/B                                                 Schedule A/B: Property                                                                        page 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com

          Case: 18-51118                   Doc# 58           Filed: 12/12/19              Entered: 12/12/19 17:30:16                          Page 2 of 27
 Debtor 1          Juarez, Raymond                                                                                                Case number (if known)   18-51118

9. Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools; musical
              instruments
     No
     Yes.       Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
     No
     Yes.       Describe.....

11. Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
     Yes.       Describe.....
                                            Clothing and Wearing Apparel                                                                                                   $400.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    No
     Yes.       Describe.....
                                            Wedding ring                                                                                                                   $400.00


13. Non-farm animals
     Examples: Dogs, cats, birds, horses
     No
     Yes.       Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
     No
     Yes.       Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached for
     Part 3. Write that number here ..............................................................................                                                    $2,675.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                                 Current value of the
                                                                                                                                                             portion you own?
                                                                                                                                                             Do not deduct secured
                                                                                                                                                             claims or exemptions.

16. Cash
     Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    No
     Yes................................................................................................................
                                                                                                                                     Cash on hand                            $50.00


17. Deposits of money
     Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
    No
    Yes........................                                     Institution name:


                                              17.1.       Checking Account                       Meriwest CU                                                                 $12.00

                                                                                                 Meriwest CU
                                                                                                 But debtor owes $11473, and has pledged
                                              17.2.       Checking Account                       this account as security                                               $15,000.00

Official Form 106A/B                                                                     Schedule A/B: Property                                                                page 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com

            Case: 18-51118                             Doc# 58                  Filed: 12/12/19                        Entered: 12/12/19 17:30:16           Page 3 of 27
 Debtor 1        Juarez, Raymond                                                                              Case number (if known)    18-51118

18. Bonds, mutual funds, or publicly traded stocks
     Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    No
    Yes..................          Institution or issuer name:
                                               2 shares of Cisco                                                                                        $120.00


19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
     joint venture
     No
     Yes.     Give specific information about them...................
                                     Name of entity:                                                            % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers¶ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     No
     Yes. Give specific information about them
                                           Issuer name:

21. Retirement or pension accounts
     Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    No
     Yes. List each account separately.
                                        Type of account:                   Institution name:
                                        401(k) or Similar Plan             Putnam                                                                     $2,300.00


22. Security deposits and prepayments
     Your share of all unused deposits you have made so that you may continue service or use from a company
     Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
     No
     Yes. .....................                                           Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
     No
     Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
     No
     Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
     No
     Yes.     Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
     Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     No
     Yes.     Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
     No
     Yes.     Give specific information about them...

 Money or property owed to you?                                                                                                           Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.




Official Form 106A/B                                                  Schedule A/B: Property                                                                page 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com

           Case: 18-51118                     Doc# 58          Filed: 12/12/19             Entered: 12/12/19 17:30:16                    Page 4 of 27
 Debtor 1        Juarez, Raymond                                                                                            Case number (if known)         18-51118
28. Tax refunds owed to you
     No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     No
     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers¶ compensation, Social Security benefits;
              unpaid loans you made to someone else
     No
     Yes.     Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner¶s, or renter¶s insurance
     No
     Yes. Name the insurance company of each policy and list its value.
                                           Company name:                                                         Beneficiary:                                 Surrender or refund
                                                                                                                                                              value:

32. Any interest in property that is due you from someone who has died
     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because someone has
     died.
     No
     Yes.     Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
     Examples: Accidents, employment disputes, insurance claims, or rights to sue
     No
     Yes.     Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
     No
     Yes.     Describe each claim.........

35. Any financial assets you did not already list
     No
     Yes.     Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached for
     Part 4. Write that number here.....................................................................................................................              $17,482.00

 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
    No. Go to Part 6.
    Yes.    Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       No. Go to Part 7.
       Yes.    Go to line 47.



 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


Official Form 106A/B                                                        Schedule A/B: Property                                                                             page 5
Software Copyright (c) 2019 CINGroup - www.cincompass.com

           Case: 18-51118                      Doc# 58              Filed: 12/12/19                  Entered: 12/12/19 17:30:16                             Page 5 of 27
 Debtor 1         Juarez, Raymond                                                                                                       Case number (if known)   18-51118

53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership
     No
     Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                       $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................               $758,000.00
 56. Part 2: Total vehicles, line 5                                                                            $2,000.00
 57. Part 3: Total personal and household items, line 15                                                       $2,675.00
 58. Part 4: Total financial assets, line 36                                                                  $17,482.00
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $22,157.00              Copy personal property total            $22,157.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                         $780,157.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                           page 6
Software Copyright (c) 2019 CINGroup - www.cincompass.com

            Case: 18-51118                         Doc# 58                Filed: 12/12/19                      Entered: 12/12/19 17:30:16                            Page 6 of 27
              Fill in this information to identify your case:

 Debtor 1                 Raymond Juarez
                          First Name                        Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                      Last Name


 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

 Case number           18-51118
 (if known)
                                                                                                                                             Check if this is an
                                                                                                                                              amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions²such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds²may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

       You are claiming state and federal nonbankruptcy exemptions.                11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions.         11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on           Current value of the       Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                   portion you own
                                                              Copy the value from        Check only one box for each exemption.
                                                              Schedule A/B

                                                                                                                                  CCP § 703.140(b)(1)
      5358 Landau Ct
                                                                   $758,000.00                                   $23,091.00
      San Jose CA, 95123-2126                                                                 100% of fair market value, up to
      Line from Schedule A/B: 1.1                                                              any applicable statutory limit

      Furniture                                                                                                                   CCP § 703.140(b)(3)
      Line from Schedule A/B: 6.1
                                                                          $300.00                                    $300.00
                                                                                              100% of fair market value, up to
                                                                                               any applicable statutory limit

      Linens, sheets and towels                                                                                                   CCP § 703.140(b)(3)
      Line from Schedule A/B: 6.2
                                                                          $100.00                                    $100.00
                                                                                              100% of fair market value, up to
                                                                                               any applicable statutory limit

      Mattress and box spring                                                                                                     CCP § 703.140(b)(3)
      Line from Schedule A/B: 6.3
                                                                           $75.00                                     $75.00
                                                                                              100% of fair market value, up to
                                                                                               any applicable statutory limit

      Small kitchen appliances                                                                                                    CCP § 703.140(b)(3)
      Line from Schedule A/B: 6.4
                                                                          $100.00                                    $100.00
                                                                                              100% of fair market value, up to
                                                                                               any applicable statutory limit




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                            page 1 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com

              Case: 18-51118               Doc# 58              Filed: 12/12/19                Entered: 12/12/19 17:30:16                  Page 7 of 27
     Brief description of the property and line on          Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
     Schedule A/B that lists this property                  portion you own
                                                            Copy the value from    Check only one box for each exemption.
                                                            Schedule A/B

     TV's, stereos, other electronics                                                                                       CCP § 703.140(b)(3)
     Line from Schedule A/B: 7.1
                                                                      $400.00                                  $400.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Washer and dryer                                                                                                       CCP § 703.140(b)(3)
     Line from Schedule A/B: 7.2
                                                                      $300.00                                  $300.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Personal computer                                                                                                      CCP § 703.140(b)(3)
     Line from Schedule A/B: 7.3
                                                                      $300.00                                  $300.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Refrigerator                                                                                                           CCP § 703.140(b)(3)
     Line from Schedule A/B: 7.4
                                                                      $300.00                                  $300.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Clothing and Wearing Apparel                                                                                           CCP § 703.140(b)(3)
     Line from Schedule A/B: 11.1
                                                                      $400.00                                  $400.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Wedding ring                                                                                                           CCP § 703.140(b)(4)
     Line from Schedule A/B: 12.1
                                                                      $400.00                                  $400.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Cash on hand                                                                                                           CCP § 703.140(b)(5)
     Line from Schedule A/B: 16.1
                                                                       $50.00                                   $50.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Meriwest CU                                                                                                            CCP § 703.140(b)(5)
     Line from Schedule A/B: 17.1
                                                                       $12.00                                   $12.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Meriwest CU                                                                                                            CCP § 703.140(b)(5)
     But debtor owes $11473, and has
                                                                  $15,000.00                                 $3,527.00
     pledged this account as security                                                  100% of fair market value, up to
     Line from Schedule A/B: 17.2                                                       any applicable statutory limit

     2 shares of Cisco                                                                                                      CCP § 703.140(b)(5)
     Line from Schedule A/B: 18.1
                                                                      $120.00                                  $120.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Putnam                                                                                                                 CCP § 703.140(b)(10)(E)
     Line from Schedule A/B: 21.1
                                                                   $2,300.00                                 $2,300.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                     page 2 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com

          Case: 18-51118                   Doc# 58           Filed: 12/12/19            Entered: 12/12/19 17:30:16                   Page 8 of 27
 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                  No
                  Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                  page 3 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com

          Case: 18-51118                   Doc# 58          Filed: 12/12/19         Entered: 12/12/19 17:30:16            Page 9 of 27
              Fill in this information to identify your case:

 Debtor 1                   Raymond Juarez
                            First Name                       Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                       Middle Name                      Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

 Case number           18-51118
 (if known)
                                                                                                                                                 Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
        No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor ¶s name.                 Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     County of Santa Clara                     Describe the property that secures the claim:                 $9,520.16             $758,000.00                      $0.00
         Creditor's Name
                                                   5358 Landau Ct, San Jose, CA
                                                   95123-2126
                                                   Debtor's residence estimated value
                                                   per zillow.com
                                                   As of the date you file, the claim is: Check all that
         70 W Hedding St                           apply.
         San Jose, CA 95110-1705                    Contingent
         Number, Street, City, State & Zip Code     Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number




Official Form 106D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com

               Case: 18-51118                     Doc# 58           Filed: 12/12/19 Entered: 12/12/19 17:30:16                                    Page 10 of
                                                                                  27
 Debtor 1 Raymond Juarez                                                                                   Case number (if known)   18-51118
              First Name                  Middle Name                     Last Name



 2.2
        JPMorgan Chase Bank
        NA                                         Describe the property that secures the claim:                   $7,306.00           $2,000.00   $5,306.00
        Creditor's Name
                                                   2006 Chrysler 300
                                                   Debtor's residence estimated
                                                   valued per kbb.com
        270 Park Ave # 12                          As of the date you file, the claim is: Check all that
        New York, NY                               apply.
        10017-7924                                  Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number        0701

 2.3    Meriwest Credit Union                      Describe the property that secures the claim:                  $11,473.00          $15,000.00        $0.00
        Creditor's Name
                                                   Meriwest CU But debtor owes
                                                   $11473, and has pledged this
                                                   account as security
                                                   As of the date you file, the claim is: Check all that
        PO Box 530953                              apply.
        San Jose, CA 95153-5353                     Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number        0477

 2.4    Midland Funding                            Describe the property that secures the claim:                  $22,000.00         $758,000.00        $0.00
        Creditor's Name
                                                   5358 Landau Ct, San Jose, CA
                                                   95123-2126
                                                   Debtor's residence estimated value
        30699 Russell Ranch Rd
                                                   per zillow.com
        Ste 215                                    As of the date you file, the claim is: Check all that
        Westlake Village, CA                       apply.
        91362-7375                                  Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred         3-15-2011                   Last 4 digits of account number




Official Form 106D                     Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                  page 2 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com

             Case: 18-51118                      Doc# 58            Filed: 12/12/19 Entered: 12/12/19 17:30:16                             Page 11 of
                                                                                  27
 Debtor 1 Raymond Juarez                                                                                   Case number (if known)          18-51118
              First Name                  Middle Name                     Last Name


 2.5    US Bank, N.A.                              Describe the property that secures the claim:                  $663,801.46                $758,000.00               $0.00
        Creditor's Name
                                                   5358 Landau Ct, San Jose, CA
                                                   95123-2126
                                                   Debtor's residence estimated value
                                                   per zillow.com
                                                   As of the date you file, the claim is: Check all that
        PO Box 52708                               apply.
        Irvine, CA 92619-2708                       Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number        1921


 Add the dollar value of your entries in Column A on this page. Write that number here:                                  $714,100.62
 If this is the last page of your form, add the dollar value totals from all pages.
 Write that number here:                                                                                                 $714,100.62

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.


         Name, Number, Street, City, State & Zip Code                                               On which line in Part 1 did you enter the creditor?    2.5
         BSI Financial Service
         PO Box 517                                                                                 Last 4 digits of account number   1921
         Titusville, PA 16354-0517

         Name, Number, Street, City, State & Zip Code                                               On which line in Part 1 did you enter the creditor?    2.4
         Rory Clark
         30699 Russell Ranch Rd Ste 215                                                             Last 4 digits of account number
         Westlake Village, CA 91362-7375




Official Form 106D                     Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                                 page 3 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com

             Case: 18-51118                      Doc# 58            Filed: 12/12/19 Entered: 12/12/19 17:30:16                                            Page 12 of
                                                                                  27
      Fill in this information to identify your case:

 Debtor 1                   Raymond Juarez
                            First Name                       Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                       Middle Name                      Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

 Case number           18-51118
 (if known)
                                                                                                                                                       Check if this is an
                                                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and
case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
        No. Go to Part 2.
        Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor ¶s name. If you have more than two priority unsecured claims, fill out the Continuation Page of Part
       1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                       Total claim         Priority               Nonpriority
                                                                                                                                           amount                 amount
 2.1          Franchise Tax Board                                  Last 4 digits of account number         2584                $992.17                $992.17                   $0.00
              Priority Creditor's Name
                                                                   When was the debt incurred?
              PO Box 942867
              Sacramento, CA 94267-0001
              Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                           Contingent
         Debtor 1 only                                             Unliquidated
         Debtor 2 only                                             Disputed
         Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

         At least one of the debtors and another                   Domestic support obligations
         Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                             Claims for death or personal injury while you were intoxicated
         No                                                        Other. Specify
         Yes




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 1 of 10
Software Copyright (c) 2019 CINGroup - www.cincompass.com                                                           G19707

               Case: 18-51118                  Doc# 58             Filed: 12/12/19 Entered: 12/12/19 17:30:16                                          Page 13 of
                                                                                 27
 Debtor 1 Juarez, Raymond                                                                                 Case number (if known)           18-51118

 2.2        Internal Revenue Service                              Last 4 digits of account number       2584                $9,228.18              $9,228.18                   $0.00
            Priority Creditor's Name
                                                                  When was the debt incurred?
            PO Box 7346
            Philadelphia, PA 19101-7346
            Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                          Contingent
         Debtor 1 only                                            Unliquidated
         Debtor 2 only                                            Disputed
         Debtor 1 and Debtor 2 only                              Type of PRIORITY unsecured claim:

         At least one of the debtors and another                  Domestic support obligations
         Check if this claim is for a community debt              Taxes and certain other debts you owe the government
        Is the claim subject to offset?                            Claims for death or personal injury while you were intoxicated
         No                                                       Other. Specify
         Yes

 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
        Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of Part
       2.
                                                                                                                                                            Total claim

 4.1        AmexDSNB                                                 Last 4 digits of account number         7481                                                       $2,041.00
            Nonpriority Creditor's Name
                                                                     When was the debt incurred?
            9111 Duke Blvd
            Mason, OH 45040-8999
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

             Debtor 1 only                                           Contingent
             Debtor 2 only                                           Unliquidated
             Debtor 1 and Debtor 2 only                              Disputed
             At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community                  Student loans
            debt                                                      Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                          report as priority claims
             No                                                      Debts to pension or profit-sharing plans, and other similar debts
             Yes                                                     Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                 Page 2 of 10
Software Copyright (c) 2019 CINGroup - www.cincompass.com

             Case: 18-51118                    Doc# 58            Filed: 12/12/19 Entered: 12/12/19 17:30:16                                           Page 14 of
                                                                                27
 Debtor 1 Juarez, Raymond                                                                           Case number (if known)            18-51118

 4.2      Capital One Bank                                      Last 4 digits of account number       5601                                              $288.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 30285
          Salt Lake City, UT 84130-0285
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.3      Cavalry SPVI, LLC                                     Last 4 digits of account number       6600                                            $5,770.51
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 27288
          Tempe, AZ 85285-7288
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.4      CBNA                                                  Last 4 digits of account number       6937                                              $488.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          50 NW Point Blvd
          Elk Grove Village, IL 60007-1032
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 3 of 10
Software Copyright (c) 2019 CINGroup - www.cincompass.com

            Case: 18-51118                   Doc# 58          Filed: 12/12/19 Entered: 12/12/19 17:30:16                                      Page 15 of
                                                                            27
 Debtor 1 Juarez, Raymond                                                                           Case number (if known)            18-51118

 4.5      City of San Jose                                      Last 4 digits of account number                                                         $206.00
          Nonpriority Creditor's Name
          Housing Department                                    When was the debt incurred?           2-1-2019
          200 E Santa Clara St Fl 12
          San Jose, CA 95113-1903
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.6      Credit First N.A.                                     Last 4 digits of account number       8668                                              $622.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 81083
          Cleveland, OH 44181-0083
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.7      Credit One Bank                                       Last 4 digits of account number       4796                                            $1,036.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 98873
          Las Vegas, NV 89193-8873
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 4 of 10
Software Copyright (c) 2019 CINGroup - www.cincompass.com

            Case: 18-51118                   Doc# 58          Filed: 12/12/19 Entered: 12/12/19 17:30:16                                      Page 16 of
                                                                            27
 Debtor 1 Juarez, Raymond                                                                           Case number (if known)            18-51118

 4.8      Franchise Tax Board                                   Last 4 digits of account number       2584                                                 $68.81
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 942867
          Sacramento, CA 94267-0001
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.9      Good Samaritan Hospital                               Last 4 digits of account number       3484                                              $150.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 1927
          Greenville, SC 29602-1927
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.10     In Box Loan                                           Last 4 digits of account number                                                       $1,400.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2-2019
          PO Box 881
          Santa Rosa, CA 95402-0881
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 5 of 10
Software Copyright (c) 2019 CINGroup - www.cincompass.com

            Case: 18-51118                   Doc# 58          Filed: 12/12/19 Entered: 12/12/19 17:30:16                                      Page 17 of
                                                                            27
 Debtor 1 Juarez, Raymond                                                                           Case number (if known)            18-51118

 4.11     Internal Revenue Service                              Last 4 digits of account number       2584                                            $2,012.03
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 7346
          Philadelphia, PA 19101-7346
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.12     Intero Real Estate Services                           Last 4 digits of account number                                                      $18,950.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          5580 Almaden Expy # Expwy
          San Jose, CA 95118-3605
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.13     JPMorgan Chase Bank NA                                Last 4 digits of account number       0701                                              $632.46
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          270 Park Ave # 12
          New York, NY 10017-7924
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 6 of 10
Software Copyright (c) 2019 CINGroup - www.cincompass.com

            Case: 18-51118                   Doc# 58          Filed: 12/12/19 Entered: 12/12/19 17:30:16                                      Page 18 of
                                                                            27
 Debtor 1 Juarez, Raymond                                                                           Case number (if known)            18-51118

 4.14     MCYDSNB                                               Last 4 digits of account number       3534                                                 $0.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          9111 Duke Blvd
          Mason, OH 45040-8999
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.15     Ming Xie & Ting Wang                                  Last 4 digits of account number                                                       unknown
          Nonpriority Creditor's Name
          co THe Hanna Group                                    When was the debt incurred?
          5580 Almaden Expy # Expwy
          San Jose, CA 95118-3605
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.16     Pacific Bell Telephone Company                        Last 4 digits of account number       2102                                              $123.38
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          430 Bush St Fl 1
          San Francisco, CA 94108-3735
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 7 of 10
Software Copyright (c) 2019 CINGroup - www.cincompass.com

            Case: 18-51118                   Doc# 58          Filed: 12/12/19 Entered: 12/12/19 17:30:16                                      Page 19 of
                                                                            27
 Debtor 1 Juarez, Raymond                                                                           Case number (if known)            18-51118

 4.17     Pacific Real Estate & Mortgage                        Last 4 digits of account number                                                      $18,950.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          3005 Silver Creek Rd Ste 214
          San Jose, CA 95121-1791
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.18     PG & E (A)                                            Last 4 digits of account number       5335                                            $2,415.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2008
          PO Box 997300
          Sacramento, CA 95899-7300
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.19     Specialized Loan Servicing LLC                        Last 4 digits of account number       0546                                                 $0.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 636005
          Littleton, CO 80163-6005
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 8 of 10
Software Copyright (c) 2019 CINGroup - www.cincompass.com

            Case: 18-51118                   Doc# 58          Filed: 12/12/19 Entered: 12/12/19 17:30:16                                      Page 20 of
                                                                            27
 Debtor 1 Juarez, Raymond                                                                           Case number (if known)            18-51118

 4.20     TD Bank USA/Target Credit                             Last 4 digits of account number       5975                                              $949.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 673
          Minneapolis, MN 55440-0673
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.21     Technology Credit Union                               Last 4 digits of account number       0811                                            $1,227.17
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 1300
          San Jose, CA 95108-1300
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.22     Vativ Recovery Solutions, LLC                         Last 4 digits of account number       3701                                            $7,631.77
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 40728
          Houston, TX 77240-0728
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 9 of 10
Software Copyright (c) 2019 CINGroup - www.cincompass.com

            Case: 18-51118                   Doc# 58          Filed: 12/12/19 Entered: 12/12/19 17:30:16                                      Page 21 of
                                                                            27
 Debtor 1 Juarez, Raymond                                                                               Case number (if known)           18-51118

 4.23      WebBank Fingerhut Credit                                Last 4 digits of account number       6992                                              $1,427.00
           Nonpriority Creditor's Name
                                                                   When was the debt incurred?
           6250 Ridgewood Rd
           Saint Cloud, MN 56303-0820
           Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

            Debtor 1 only                                          Contingent
            Debtor 2 only                                          Unliquidated
            Debtor 1 and Debtor 2 only                             Disputed
            At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community                 Student loans
           debt                                                     Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                         report as priority claims
            No                                                     Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                    Other. Specify

 Part 3:     List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 Part 4:     Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                 Total Claim
                        6a.   Domestic support obligations                                                6a.      $                           0.00
 Total claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                        6b.      $                      10,220.35
                        6c.   Claims for death or personal injury while you were intoxicated              6c.      $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.      $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                    6e.      $                      10,220.35

                                                                                                                                 Total Claim
                        6f.   Student loans                                                               6f.      $                           0.00
 Total claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                       6g.      $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts           6h.      $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                              here.                                                                                $                      66,388.13

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                 6j.      $                      66,388.13




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 10 of 10
Software Copyright (c) 2019 CINGroup - www.cincompass.com

            Case: 18-51118                    Doc# 58            Filed: 12/12/19 Entered: 12/12/19 17:30:16                                      Page 22 of
                                                                               27
Fill in this information to identify your case:

Debtor 1                      Raymond Juarez

Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:       NORTHERN DISTRICT OF CALIFORNIA, SAN
                                              JOSE DIVISION

Case number               18-51118                                                                         Check if this is:
(If known)
                                                                                                              An amended filing
                                                                                                              A supplement showing postpetition chapter 13
                                                                                                               income as of the following date:

Official Form 106I                                                                                             MM / DD/ YYYY
Schedule I: Your Income                                                                                                                      12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                  Debtor 1                                     Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status
                                                                      Not employed                                Not employed
       information about additional
       employers.
                                             Occupation              warehouse manager
       Include part-time, seasonal, or
       self-employed work.                   Employer's name         Jan Marini Skin Research, Inc

       Occupation may include student or Employer's address
       homemaker, if it applies.
                                                                     5883 Rue Ferrari # 175
                                                                     San Jose, CA 95138-1863

                                             How long employed there?           1 years and 9 months

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse
unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more
space, attach a separate sheet to this form.

                                                                                                         For Debtor 1          For Debtor 2 or
                                                                                                                               non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.             2.    $         8,141.66        $             N/A

3.     Estimate and list monthly overtime pay.                                                 3.   +$              0.00       +$            N/A

4.     Calculate gross Income. Add line 2 + line 3.                                            4.    $      8,141.66               $       N/A




Official Form 106I                                                   Schedule I: Your Income                                                         page 1
              Case: 18-51118                Doc# 58       Filed: 12/12/19    Entered: 12/12/19 17:30:16                                Page 23 of
                                                                        27
Debtor 1    Juarez, Raymond                                                                         Case number (if known)    18-51118


                                                                                                        For Debtor 1          For Debtor 2 or
                                                                                                                              non-filing spouse
      Copy line 4 here                                                                      4.          $      8,141.66       $              N/A

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                   5a.        $        623.76       $               N/A
      5b.    Mandatory contributions for retirement plans                                    5b.        $          0.00       $               N/A
      5c.    Voluntary contributions for retirement plans                                    5c.        $        244.25       $               N/A
      5d.    Required repayments of retirement fund loans                                    5d.        $          0.00       $               N/A
      5e.    Insurance                                                                       5e.        $      1,037.90       $               N/A
      5f.    Domestic support obligations                                                    5f.        $          0.00       $               N/A
      5g.    Union dues                                                                      5g.        $          0.00       $               N/A
      5h.    Other deductions. Specify:                                                      5h.+       $          0.00 +     $               N/A
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                        6.      $          1,905.91       $               N/A
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                   7.      $          6,235.75       $               N/A
8.    List all other income regularly received:
      8a.    Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                             8a.        $              0.00   $               N/A
      8b. Interest and dividends                                                             8b.        $              0.00   $               N/A
      8c.    Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                            8c.        $              0.00   $               N/A
      8d. Unemployment compensation                                                          8d.        $              0.00   $               N/A
      8e.    Social Security                                                                 8e.        $              0.00   $               N/A
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                        8f.  $                0.00   $                   N/A
      8g. Pension or retirement income                                                       8g. $                 0.00   $                   N/A
      8h. Other monthly income. Specify: live-in partner's contribution                      8h.+ $            1,200.00 + $                   N/A

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                              9.      $          1,200.00       $                N/A

10. Calculate monthly income. Add line 7 + line 9.                                         10. $            7,435.75 + $           N/A = $           7,435.75
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                       11.    +$             0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on theSummary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it applies 12.       $          7,435.75
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
         No.
         Yes. Explain:




Official Form 106I                                                Schedule I: Your Income                                                             page 2
            Case: 18-51118            Doc# 58          Filed: 12/12/19    Entered: 12/12/19 17:30:16                              Page 24 of
                                                                     27
Fill in this information to identify your case:

Debtor 1                Raymond Juarez                                                                      Check if this is:
                                                                                                             An amended filing
Debtor 2                                                                                                          A supplement showing postpetition chapter 13
(Spouse, if filing)                                                                                                expenses as of the following date:

United States Bankruptcy Court for the:    NORTHERN DISTRICT OF CALIFORNIA, SAN                                    MM / DD / YYYY
                                           JOSE DIVISION

Case number           18-51118
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
       No. Go to line 2.
       Yes. Does Debtor 2 live in a separate household?
             No
             Yes. Debtor 2 must file Official Form 106J-2,Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?              No
      Do not list Debtor 1 and
      Debtor 2.
                                           Yes.   Fill out this information for
                                                   each dependent..............
                                                                                   Dependent¶s relationship to
                                                                                   Debtor 1 or Debtor 2
                                                                                                                      Dependent¶s
                                                                                                                      age
                                                                                                                                         Does dependent
                                                                                                                                         live with you?

      Do not state the                                                                                                                    No
      dependents names.                                                            daughter                           12                  Yes
                                                                                                                                          No
                                                                                                                                          Yes
                                                                                                                                          No
                                                                                                                                          Yes
                                                                                                                                          No
                                                                                                                                          Yes
3.    Do your expenses include
      expenses of people other than
                                                  No
      yourself and your dependents?               Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the
value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                      Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                           3,681.62

      If not included in line 4:

      4a.   Real estate taxes                                                                              4a.   $                             0.00
      4b. Property, homeowner¶s, or renter¶s insurance                                                     4b.   $                             0.00
      4c.   Home maintenance, repair, and upkeep expenses                                                  4c.   $                             0.00
      4d. Homeowner¶s association or condominium dues                                                      4d.   $                             0.00
5.    Additional mortgage payments for your residence, such as home equity loans                            5.   $                           157.51



Official Form 106J                                                   Schedule J: Your Expenses                                                            page 1
           Case: 18-51118                 Doc# 58         Filed: 12/12/19 Entered: 12/12/19 17:30:16                                  Page 25 of
                                                                        27
Debtor 1     Juarez, Raymond                                                                           Case number (if known)       18-51118

6.    Utilities:
      6a.     Electricity, heat, natural gas                                                   6a. $                                               408.78
      6b. Water, sewer, garbage collection                                                     6b. $                                               226.00
      6c.     Telephone, cell phone, Internet, satellite, and cable services                   6c. $                                               378.00
      6d. Other. Specify:                                                                      6d. $                                                 0.00
7.    Food and housekeeping supplies                                                            7. $                                               500.00
8.    Childcare and children¶s education costs                                                  8. $                                                 0.00
9.    Clothing, laundry, and dry cleaning                                                       9. $                                                30.00
10.   Personal care products and services                                                      10. $                                               100.00
11.   Medical and dental expenses                                                              11. $                                                20.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                             12. $                                               250.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                       13. $                                               150.00
14.   Charitable contributions and religious donations                                         14. $                                                 0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                     15a. $                                                 0.00
      15b. Health insurance                                                                   15b. $                                                 0.00
      15c. Vehicle insurance                                                                  15c. $                                               200.00
      15d. Other insurance. Specify:                                                          15d. $                                                 0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Fed tax                                                                         16. $                                               587.50
      Specify: State tax                                                                            $                                              115.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                         17a. $                                               466.00
      17b. Car payments for Vehicle 2                                                         17b. $                                                 0.00
      17c. Other. Specify: Meriwest Loan                                                      17c. $                                               157.00
      17d. Other. Specify:                                                                    17d. $                                                 0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).          18. $                                                  0.00
19.   Other payments you make to support others who do not live with you.                           $                                                 0.00
      Specify:                                                                                 19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                        20a. $                                                  0.00
      20b. Real estate taxes                                                                  20b. $                                                  0.00
      20c. Property, homeowner¶s, or renter¶s insurance                                       20c. $                                                  0.00
      20d. Maintenance, repair, and upkeep expenses                                           20d. $                                                  0.00
      20e. Homeowner¶s association or condominium dues                                        20e. $                                                  0.00
21.   Other: Specify:                                                                          21. +$                                                 0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                      $                       7,427.41
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                              $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                 $                       7,427.41
23. Calculate your monthly net income.
    23a. Copy line 12(your combined monthly income) from Schedule I.                                        23a. $                               7,435.75
    23b. Copy your monthly expenses from line 22c above.                                                    23b. -$                              7,427.41

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                    8.34

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
       No.
       Yes.              Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
        Case: 18-51118                  Doc# 58           Filed: 12/12/19 Entered: 12/12/19 17:30:16                                       Page 26 of
                                                                        27
      Fill in this information to identify your case:

Debtor 1                    Raymond Juarez
                            First Name             Middle Name             Last Name

Debtor 2
(Spouse if, filing)         First Name             Middle Name             Last Name


United States Bankruptcy Court for the:      NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

Case number              18-51118
(if known)
                                                                                                                             Check if this is an
                                                                                                                              amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                  12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                      Sign Below


       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


              No

              Yes. Name of person                                                                     Attach Bankruptcy Petition Preparer¶s Notice,
                                                                                                       Declaration, and Signature (Official Form 119)


      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are true and correct.

       X /s/ Raymond Juarez                                                X
             Raymond Juarez                                                    Signature of Debtor 2
             Signature of Debtor 1

             Date       December 6, 2019                                       Date




              Case: 18-51118             Doc# 58        Filed: 12/12/19 Entered: 12/12/19 17:30:16                            Page 27 of
                                                                      27
